Case: 10-50342     Document: 00511686596         Page: 1     Date Filed: 12/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         December 6, 2011
                                     No. 10-50342
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RANDLE JACKSON, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:09-CR-168-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Randle Jackson, III, entered a conditional guilty plea to being a felon in
possession of a firearm and a felon in possession of ammunition, reserving his
right to appeal the district court’s denial of motions to suppress evidence and for
a transfer to a facility with a law library.
        Police officers investigating a reported shooting stopped a vehicle driven
by Jackson and arrested him for aggravated assault. After Jackson and his
passengers were removed from the car and secured, officers searched the car and

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50342    Document: 00511686596      Page: 2    Date Filed: 12/06/2011

                                  No. 10-50342

found a firearm. The ammunition forming the basis of the second count was
found on Jackson’s person.
      Jackson argues that the warrantless search of his car violated the Fourth
Amendment because the police lacked probable cause to arrest him and,
assuming the arrest was lawful, it was unreasonable to assume that the vehicle
contained evidence related to the arrest. The Government asserts that Jackson
failed to preserve the issue of the legality of his arrest for appeal because he did
not raise it in his district court motion to suppress.
      In reviewing the denial of a motion to suppress, we review the district
court’s factual findings for clear error, viewing the evidence in the light most
favorable to the Government. United States v. Charles, 469 F.3d 402, 405 (5th
Cir. 2006). Conclusions of law are reviewed de novo. Id. We have held that
specific suppression arguments not raised in the district court are waived, but
in other cases we have reviewed such arguments for plain error. See United
States v. Cano, 519 F.3d 512, 515 (5th Cir. 2008) (finding waiver); United States
v. Pope, 467 F.3d 912, 917-20 & n.20 (5th Cir. 2006) (alternatively reviewing for
plain error).
      Even if we review the validity of his arrest for plain error, we conclude
that the police had ample probable cause to arrest Jackson based upon the
victim’s description of the assailant and his car, the bullet hole in the victim’s
car, and the officers’ prior knowledge of Jackson. See United States v. Nunez-
Sanchez, 478 F.3d 663, 666-67 (5th Cir. 2007). In addition, the search of the
vehicle was proper because under the facts of this case it was reasonable for the
officers to believe that the car might hold evidence related to the recent shooting.
See Arizona v. Gant, 556 U.S. 332, 129 S. Ct. 1710, 1721 (2009).
      Finally, Jackson argues that the district court’s refusal to order that he be
transferred to a facility with a law library violated his Sixth Amendment right
of self representation and that 18 U.S.C. § 922(g) does not require a substantial
effect on interstate commerce and is, therefore, unconstitutional on its face and

                                         2
  Case: 10-50342   Document: 00511686596     Page: 3   Date Filed: 12/06/2011

                                No. 10-50342

as applied. He properly acknowledges that both issues are foreclosed by our
precedent. See United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
Degrate v. Godwin, 84 F.3d 768, 769 (5th Cir. 1996).
      AFFIRMED.




                                      3